IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THE ESTATE OF THOMAS J. SMITH BY      :   No. 112 MAP 2016
AND THROUGH ITS EXECUTOR NEIL         :
W. HEAD AND THE ESTATE OF             :   Appeal from the Order of the Chester
DOROTHY C. SMITH BY AND THROUGH       :   County Court of Common Pleas, Civil
ITS EXECUTOR NEIL W. HEAD,            :   Division, at No. 2011-04211-TT dated
                                      :   November 2, 2015, as amended by the
                Appellants            :   Order of November 9, 2015 and the
                                      :   Order of November 17, 2015.
                                      :
           v.                         :
                                      :
                                      :
FREEHAND, H.J., INC., & JOEL E.       :
TEMPLIN & JOHN A. SCHORN,             :
MICHAEL ALAN SIDDONS, ESQUIRE,        :
INDIVIDUALLY & SIDDONS &              :
ASSOCIATES, LLC. & CIARDI, CIARDI &   :
ASTIN, P.C.,                          :
                                      :
                Appellees             :

THE ESTATE OF THOMAS J. SMITH BY      :   No. 113 MAP 2016
AND THROUGH ITS EXECUTOR NEIL         :
W. HEAD AND THE ESTATE OF             :   Appeal from the Order of the Chester
DOROTHY C. SMITH, BY AND              :   County Court of Common Pleas, Civil
THROUGH ITS EXECUTOR NEIL W.          :   Division, at No. 2011-04211-TT dated
HEAD                                  :   October 22, 2015.
                                      :
                                      :
           v.                         :
                                      :
                                      :
FREEHAND, H.J., INC., & JOEL E.       :
TEMPLIN & JOHN A. SCHORN &            :
MICHAEL ALAN SIDDONS, ESQUIRE,        :
INDIVIDUALLY & SIDDONS &              :
ASSOCIATES, LLC & CIARDI, CIARDI &    :
ASTIN, P.C.                           :
                                      :
                                      :
CROSS APPEAL OF: CIARDI, CIARDI &     :
ASTIN, P.C.                           :
                                      ORDER


PER CURIAM                                                DECIDED: July 19, 2017

      AND NOW, this 19th day of July, 2017, on the basis of this Court’s decision in

Villani v. Seibert, 159 A.3d 478 (Pa. 2017), the Order of the Chester County Court of

Common Pleas, dated November 2, 2015, as amended by the Order dated November

9, 2015 and the Order dated November 17, 2015, is REVERSED and the matter is

REMANDED to the Chester County Court of Common Pleas for further proceedings.

      The Appeal of the Order of the Chester County Court of Common Pleas dated

October 22, 2014 (113 MAP 2016) is QUASHED.

      The ancillary Motion to Quash Appeal or, in the Alternative, to Remand to

Superior Court for Consideration of Ancillary Issue that Falls Outside of Supreme

Court’s Exclusive Jurisdiction and Stay All Supreme Court Proceedings Pending

Superior Court’s Decision on Ancillary Issue, is DENIED as MOOT.




                                         2